Citation Nr: 0630233	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brothers


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, found that no new 
and material evidence had been submitted to reopen a claim 
for service connection for PTSD.  This RO decision also found 
that no new and material evidence had been submitted to 
reopen a claim for service connection for a right eye 
disability.  

In September 2002 the Board remanded the claims in order to 
afford the veteran a hearing before a Veterans Law Judge.  
The veteran testified before the undersigned sitting at the 
RO in January 2003.  A transcript of that hearing is of 
record.  

In May 2003 the Board found that, although service connection 
for a psychiatric disorder had previously been denied in a 
final RO decision, the claim for entitlement to service 
connection for PTSD was based on a new diagnosis, and was 
therefore a new claim.  Ephraim v. Brown, 82 F. 3d 399 
(1996).  The Board also found that new and material evidence 
had been submitted as required to reopen the claim for 
service connection for a right eye disability.  The issues of 
entitlement to service connection for PTSD and a right eye 
disability were remanded for further development.  

In September 2004, the Board granted service connection for a 
right eye disability.  This grant of service connection 
constitutes a full grant of the benefit sought on appeal and 
the issue is no longer in appellate status.  The Board 
remanded the claim of entitlement to service connection for 
PTSD for further development.  That development has been 
completed.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Waco, Texas RO, 
which has certified the case for appellate review.  

FINDING OF FACT

The veteran engaged in combat and has a current diagnosis of 
PTSD related to service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  



II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran engaged in combat with the enemy and is claiming a 
combat related stressor.  38 C.F.R. § 3.304(f)(1).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(d), (f); see Cohen v. Brown, 10 
Vet. App. 128, 139-43 (1997); see also 38 U.S.C.A. § 1154(b).  

In this case, the first element of a successful service 
connection claim is met, as VA examination in March 2006 
diagnosed PTSD.  Further, VA outpatient treatment records 
from December 1996 to March 1999 reflect diagnosis of and 
treatment for PTSD.

The March 2006 VA examination satisfies the second element of 
a successful service connection claim.  At this examination, 
the veteran reported that his in-service stressors included 
seeing a friend killed and seeing hungry and injured children 
begging for help.  The veteran also reported being struck in 
the head, once in Germany before going to Vietnam, and once 
in Vietnam, causing him to temporarily lose his vision both 
times.  

The examiner added that there were no postmilitary stressors 
that would have a significant impact on understanding the 
effect of the veteran's service connected stressors.  The 
examiner opined that the veteran was exposed to stressors in 
Vietnam and that he reexperienced these stressors in 
nightmares 4 to 5 times a month, consistent with the death of 
a friend, images of starving, injured children, and losing 
the ability to see.  

Previously, at PTSD consultation in February 1998, the 
veteran had reported the same stressors of an orphanage at 
which he had been helping out being destroyed by the enemy, 
with the children and nuns killed, and seeing his friend 
killed.  He also reported a stressful situation of shooting 
an enemy soldier, immediately after which several other 
members of his unit started shooting at the individual until 
he was "torn to pieces."  The veteran stated that upon 
examining the remains, he realized the enemy soldier was only 
14 or 15 years old.  

During examination the veteran also recalled nighttime 
artillery fire and nightmares involving collecting weapons 
from dead comrades.  During this consultation, the veteran 
scored 154 on the Mississippi Scale for Combat Related PTSD, 
with scores of 107 and above being correctly diagnosed as 
PTSD in 90 percent of cases, and the VA psychologist and 
psychiatrist examining the veteran found that he met the 
criteria for a diagnosis of PTSD with severe symptoms.  

At his hearing in January 2003, the veteran also reported 
having nightmares about combat situations, in particular 
seeing his friend killed, seeing the orphanage run by nuns 
destroyed, with the orphans and nuns being killed, killing an 
enemy soldier who was only 14 or 15, and seeing prisoners 
mutilated.  

In regard to credible supporting evidence that the claimed 
in-service stressors occurred, the veteran has claimed that 
he was involved in combat in Vietnam, however, the RO's 
attempts to obtain the veteran's service personnel records 
have been unsuccessful, as indicated in August 1999 and 
January 2001 responses from the National Personnel Records 
Center (NPRC).  Further, the veteran's Form DD-214 has not 
been associated with the claims file.  The veteran indicated 
in a November 1998 statement that he had attempted to obtain 
his DD-214 but had not had a response.  He stated that he 
believed the Dallas VA Medical Center (VAMC) had a copy of 
his DD-214, but an undated response to a March 1999 request 
indicated no DD-214 was on file.  

A February 2004 U.S. Armed Services Center for Unit Records 
Research (USASCURR) (now known as the U.S. Army and Joint 
Services Research Records Center (JSRRC)) search did not 
yield any results indicating that the veteran's friend had 
been killed in action in 1966 and indicated that more 
information was needed to research the incident regarding the 
attack on the orphanage.  

Despite the absence of service personnel records or his Form 
DD-214, the veteran reported that he served in the 1st 
Infantry Division, 121st Signal Battalion, Charlie Company.  
Such unit assignment is verified on his August 1966 
separation examination.  A USASCURR response received in 
February 2006 indicated that review of the April to July 1966 
unit history of the 121st Signal Battalion, whose higher 
headquarters was the 1st Infantry Division, documented that 
during that period the battalion had no men killed in action 
and 20 men wounded in action.  The history also documented 
that the unit was involved in numerous combat operations 
during the period.  

Although the February 2006 USASCURR response does not confirm 
that the veteran's friend was killed in combat, or that the 
orphanage was destroyed by the enemy, as reported by the 
veteran, it nevertheless provides evidence that the veteran's 
unit received enemy fire, as evidenced by 20 men being 
wounded in action.  The veteran is thus deemed to have 
engaged in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  

Therefore, because the veteran's PTSD has been linked by 
medical evidence to stressors which are consistent with 
combat, his lay testimony establishes the occurrence of these 
stressors, satisfying the third element of the successful 
service connection claim.  38 C.F.R. § 3.304(f)(1).  

Even if it were not found that the veteran engaged in combat, 
there is supporting evidence of the stressor of the veteran 
being struck in the head with loss of vision.  Service 
medical records reflect that the veteran was hospitalized in 
November and December 1965 after being hit in the right eye 
by a bottle.  The veteran reported this incident as a 
stressor at the March 2006 VA examination, and indicated that 
he sometimes had nightmares about losing his vision.  The VA 
examiner opined that the content of the veteran's nightmares 
was consistent with, among others, the reported stressor of 
losing the ability to see. 

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


